Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 2 is the broadest independent claim. Claim 2 recites a medical laser probe. The closest prior art of record is Yamashita. Yamashita discloses the invention substantially as claimed as outlined in the previous office action mailed on 5/19/2022. However, Yamashita fails to disclose medical laser as being “an optical probe”, “the second wavelength is a monitor light for detecting breakage”, and “the traveling direction changing portion irradiates the cauterizing laser beam from a distal end surface of the optical fiber toward a blood vessel wall” as claimed. Additionally, nothing in the prior art when viewed with Yamashita obviates these deficiencies. Also, there is no clear motivation as to why one of ordinary skill would modify Yamashita to recite all of the missing limitations to form the claimed medical laser probe; furthermore, even if there was motivation to modify Yamashita, it is not clear how the modification would be operable. It is important to note that none of these missing limitations individually defines the invention over the prior art. The allowable concept here is directed to the combination of all the claimed limitations of the optical probe. Therefore, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792